Case 1:20-cv-00279-WES-LDA Document 1 Filed 06/26/20 Page 1 of 17 PageID #: 1




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND

                                                                )
 ALLSTATE FIRE AND CAS. INS. CO.,                               )
                     Plaintiff,                                 )
 v.                                                             )
                                                                )   CASE NO.:________________
 JESSICA L. ROBERTS, ALONZO A. BOYD, TARA                       )
 M. PETSCHEL, ROCHELLE DICKSON, and                             )
 TAMIKA JEAN,                                                   )
                       Defendant.                               )


                      COMPLAINT FOR DECLARATORY JUDGMENT

          Now comes Plaintiff, Allstate Fire and Casualty Insurance Company (“Allstate”), by and

through its attorneys, and for its Complaint for Declaratory Judgment states as follows:

                                      NATURE OF THE ACTION

          1.     Allstate seeks a declaratory judgment under the Federal Declaratory Judgment Act,

28 U.S.C. § 2201, and Rule 57 of the Federal Rules of Civil Procedure, as to its third-party

coverage obligations under the insurance policy described more fully herein.

          2.     As set forth in further detail below, Allstate has no obligations under the subject

policy because the insured, Jessica L. Roberts (the “Insured” or “Ms. Roberts”) has failed to

comply with policy provisions, which has prejudiced Allstate, and because the subject accident

was staged or fraudulent, which likewise relieves Allstate of any potential obligations under the

policy.

                                     JURISDICTION AND VENUE

          3.     This Court has subject matter jurisdiction over this Declaratory Judgment Action

pursuant to 28 U.S.C. § 1332 because the controversy is between citizens of different states and

the monetary value of the object of this action exceeds $75,000.



20720282-v1
Case 1:20-cv-00279-WES-LDA Document 1 Filed 06/26/20 Page 2 of 17 PageID #: 2




        4.      Plaintiff, Allstate, is an Illinois corporation with a principal place of business in

Illinois.

        5.      Defendants are all individuals who are, upon information and belief, citizens of

Rhode Island or Florida and none of them are citizens of the State of Illinois.

        6.      Defendants all have sufficient minimum contacts either by virtue of current or past

residency with the district and, more specifically, the State of Rhode Island.

        7.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b)(1) and (2) and

(c)(2), because Defendants are all subject to this Court’s personal jurisdiction and the underlying

actions that gave rise to the third-party claims occurred in this district.

        8.      There is an actual controversy about the rights and obligations of Allstate and its

insured, and the claimants under the subject insurance policy, which entitles Allstate to a

declaratory judgment pursuant to 28 U.S.C. § 2201.

        9.      This Court, sitting in diversity, applies Rhode Island substantive law to the

 Plaintiff’s declaratory judgment claims. See e.g., Hartford Fire Ins. Co. v. Rhode Island Pub.

 Transit Auth., 215 F.3d 1311 (1st Cir. 2000) (noting, in affirming a favorable ruling for the insurer

 that in an insurance coverage declaratory judgment action, where “[j]urisdiction is premised on

 diversity of citizenship[,] . . . Rhode Island law controls”).

                                                 PARTIES

        10.     Allstate is a corporation with its principal place of business in the State of Illinois,

which was at all times relevant hereto authorized to issue automobile insurance policies in the

State of Rhode Island.

        11.     Defendant Jessica L. Roberts is, upon information and belief, a citizen of the State

of Florida, residing in Jacksonville, Florida.




                                                    2
Case 1:20-cv-00279-WES-LDA Document 1 Filed 06/26/20 Page 3 of 17 PageID #: 3




         12.   Ms. Roberts owned a green 2004 Volkswagen Passat, VIN number

WVWVD63B94E213998, with a Rhode Island inspection sticker, expiring 12/2017, and Rhode

Island registration 436B (the “Insured Vehicle”).

         13.   Defendant Tamika Jean (“Ms. Jean”) is, upon information and belief, a citizen of

the State of Rhode Island, residing in the City of Cranston, Rhode Island.

         14.   Ms. Jean was, upon information and belief, the owner of a gray 2004 Audi A6, VIN

number WAUCD64B34N060182, which had no Rhode Island inspection sticker and an expired

Rhode Island registration CV284, which expired 06/2016 (the “Jean Vehicle”)

         15.   Defendant Tara Petschel (“Ms. Petschel”) is, upon information and belief, a citizen

of the State of Rhode Island, residing in the City of Cranston, Rhode Island.

         16.   Defendant Alonzo Boyd (“Mr. Boyd”) is upon information and belief, a citizen of

the State of Rhode Island, residing in the City of Cranston, Rhode Island.

         17.   Mr. Boyd was the operator of a silver 2003 Mercedes-Benz SL convertible, VIN

number WDBSK75F33F020302, with a Rhode Island inspection sticker, expiring 08/2017, and

Rhode Island registration 622722 (the “Boyd Vehicle”).

         18.   Although Ms. Petschel was the record owner of the Boyd Vehicle, upon

information and belief, Mr. Boyd primarily used the Boyd Vehicle.

         19.   Defendant Rochelle Dickson (“Dickson”) is upon information and belief, a citizen

of the State of Rhode Island, residing in the City of Providence, Rhode Island.

         20.   Based on a number of claims made against its Insured, Allstate brings this action

for declaratory judgment pursuant to § 9-30-1 to determine issues in controversy between the

parties concerning their rights and obligations under an insurance policy described more fully

below.




                                                3
Case 1:20-cv-00279-WES-LDA Document 1 Filed 06/26/20 Page 4 of 17 PageID #: 4




                                               FACTS

       21.     Ms. Roberts is the Named Insured on Allstate’s auto insurance policy, policy

number 925 060 292, with a policy period of September 28, 2016 to March 28, 2017 (“the Policy”),

which was amended to identify the Insured Vehicle as a covered auto. A certified copy of the

Policy is attached as Exhibit A.

       22.     Although the Policy originally did not include collision or comprehensive insurance

for the Insured Vehicle, Ms. Roberts added both collision and comprehensive insurance to the

Policy on December 14, 2019.

       23.     On or about December 19, 2016, at or about 11:30 p.m., Ms. Roberts was involved

in a motor vehicle collision at or around 475 Doric Avenue, Cranston, Rhode Island (the

“Collision”). A true and correct copy of the accident report, report number 16-80120-AC, prepared

by Officer Brenton Medeiros (“the Report”) is attached as Exhibit B.

       24.     The Insured claimed that—on the night of the Collision—her friend, Ms. Dickson,

called her and asked her to pick her up at 475 Doric Avenue Cranston, Rhode Island (the “Park”)

because the Jean Vehicle would not function.

       25.     Ms. Roberts claimed that she was operating the Insured Vehicle when she pulled

into the parking lot at the Park. The subject Property is identified below in Figure 1.




                                                 4
Case 1:20-cv-00279-WES-LDA Document 1 Filed 06/26/20 Page 5 of 17 PageID #: 5




             Figure 1:1




       26.      The Insured claimed that, at around 10:00 p.m., Ms. Dickson called her and asked

her for a ride from the Park because the Jean Vehicle would not start.

       27.      Ms. Roberts further claimed that, as she pulled into the Park, the Insured Vehicle

overheated, causing smoke, and, as a result, she lost control of the Insured Vehicle and struck the

Jean Vehicle and the Boyd Vehicle at the Park.

       28.      The Insured claimed that, at the time of the Collision, Mr. Boyd was in the Boyd

Vehicle and Ms. Dickson was in the Jean Vehicle.

       29.      Ms. Dickson claimed that, at the time of the Collision, Mr. Boyd was standing next

to her car, the Jean Vehicle, speaking with her.

       30.      Mr. Boyd claimed that, he met Ms. Dickson at the Park around 11:00 p.m.

       31.      However, the Insured indicated that when Ms. Dickson called her around 10:00

p.m. she was already at the Park speaking with Mr. Boyd.


1
  Google Maps, 2020. 475 Doric Avenue, 1:1.500. Google Maps, (accessed April 19, 2020) (July 2011
image)             available            at           https://www.google.com/maps/@41.7714297,-
71.4295149,3a,75y,164.8h,80.61t/data=!3m7!1e1!3m5!1sbxpvqbOB9Viw0c9DGINE8w!2e0!5s2011070
1T000000!7i13312!8i6656.


                                                   5
Case 1:20-cv-00279-WES-LDA Document 1 Filed 06/26/20 Page 6 of 17 PageID #: 6




        32.    Mr. Boyd also claimed that, at the time of the Collision, he was in the Boyd Vehicle

while Ms. Dickson was in the Jean Vehicle, speaking to each other with their windows down

because it was cold.

        33.    Mr. Boyd claimed that he had no prior accidents or damage to the Boyd Vehicle.

        34.    Initially, the Insured indicated that someone came and picked her up at the Park

that night.

        35.    The Insured then later claimed that she used Uber to return home.

        36.    In subsequent conversations with Allstate representatives, Officer Medeiros

advised that something about the Collision did not feel right to him, and he asked all involved if

this was a real accident.

        37.    The Report includes certain discrepancies regarding the make and model of the

vehicles involved, but, of note, it refers to an Audi with a different VIN number than the Jean

Vehicle.

        38.    While referring to the Boyd Vehicle as a Mercury instead of a Mercedes-Benz and

the Insured Vehicle as a Volvo instead of a Volkswagen, those vehicles’ VIN numbers were

accurately reflected.

        39.    The Report notes that neither the Audi involved nor the Boyd Vehicle had

insurance, as required under Rhode Island law.

        40.    The Report identifies the Policy as insuring the Insured Vehicle.

        41.    On or about December 20, 2016, Ms. Roberts reported the claim to Allstate.

        42.    Allstate promptly undertook to begin investigating the availability of coverage

under the Policy.




                                                 6
Case 1:20-cv-00279-WES-LDA Document 1 Filed 06/26/20 Page 7 of 17 PageID #: 7




       43.    Allstate’s investigation uncovered several inconsistencies relating to the claimed

Collision and facts that show the Collision was a staged accident which include the following:

              (a)     The Jean Vehicle had a different VIN number than the Audi noted
                      in the Report, and the Jean Vehicle was in fact inoperable prior to
                      the Collision, which was confirmed by a local mechanic who had
                      been asked to create an estimate for the Jean Vehicle earlier in the
                      month and an independent analysis of the Jean Vehicle by an
                      Allstate investigator. The Jean Vehicle also showed evidence of
                      prior preexisting damages. The Jean Vehicle was not registered and
                      the plates on the car matched a blue 2000 Audi not the Jean Vehicle.
                      Oxidation of the brakes of the Jean Vehicle showed that it had not
                      been driven in months;

              (b)     Consistent with the Jean Vehicle being inoperable at the time of the
                      Collision, there were impact points on the rear bumper of the Jean
                      Vehicle and the front end of the Insured Vehicle, which show that the
                      Insured Vehicle was used to push the Jean Vehicle to the scene of the
                      Collision;

              (c)     All three (3) individuals at the scene of the Collision had different
                      stories about how the Collision occurred and when the parties arrived;

              (d)     The Boyd Vehicle had been involved in prior accidents and it had
                      preexisting damages—which included a malfunctioning hydraulic
                      system, damages to the undercarriage consistent with the
                      malfunctioning hydraulic system, and faulty workmanship relating to
                      prior damages—that were not consistent with the claimed Collision,
                      despite Mr. Boyd claiming the vehicle did not have any prior damages
                      or accidents;

              (e)     The Insured added collision and comprehensive coverage five (5) days
                      before the Collision and the Insured Vehicle to the Policy shortly
                      before the Collision, claiming that she bought the Insured Vehicle with
                      settlement funds from another accident with her prior car, but there
                      was no evidence of such an accident; and

              (f)     The Insured Vehicle evidenced significant preexisting damage that
                      was not consistent with the claimed Collision.

       44.    On January 31, 2017, Allstate wrote to the Insured and requested her cell phone

records for December 2016 and her Uber account history, or the Uber account history for the




                                                7
Case 1:20-cv-00279-WES-LDA Document 1 Filed 06/26/20 Page 8 of 17 PageID #: 8




person whose account she used on the night of the Collision. A copy of the January 31, 2017 letter

is attached as Exhibit C.

       45.     The Insured never provided this information, which was relevant the Allstate’s

investigation of the claimed Collision.

       46.     Allstate received a demand from the attorney for Ms. Dickson and an arbitration

hearing was scheduled.

       47.     Allstate appointed defense counsel for the Insured with regard to the arbitration,

but the Insured failed to respond to attempts from defense counsel to contact her about the claim.

       48.     Ms. Robert’s examination under oath (“EUO”) was initially scheduled for March

8, 2017.

       49.     On that date, the Insured appeared, but, before the EUO began, she decided that she

wanted to speak with her attorney before answering any questions and, as a result, the EUO did

not go forward.

       50.     Allstate received a letter of representation for the Insured from Jack D. Pitts, Esq.

of Pitts & Burns Attorneys at Law.

       51.     Subsequently, Allstate rescheduled the Insured’s EUO for April 11, 2017.

       52.     Notice was provided to Ms. Roberts and her attorney.

       53.     However, when the Ms. Roberts’ failed to confirm her availability for that date, or

to otherwise respond to her attorney, the EUO was again postponed at the request of her counsel.

       54.     At that time, Ms. Roberts’ attorney advised Allstate that he was not comfortable

representing her further on this matter.

       55.     In an attempt to reschedule the EUO yet again, Allstate asked the Insured’s attorney

if he could accept service of the EUO notice on her behalf, but he indicated that the Insured had




                                                 8
Case 1:20-cv-00279-WES-LDA Document 1 Filed 06/26/20 Page 9 of 17 PageID #: 9




ceased communications with him—after he left he a number of messages with no response from

Ms. Roberts.

       56.     As a result of Ms. Roberts’ failure to cooperate or otherwise communicate with

anyone about her EUO, on May 22, 2017, Allstate issued a reservation of rights letter to Ms.

Roberts, which was also sent to her counsel who had not formally withdrawn from his

representation. A copy of Allstate’s reservation of rights letter is attached as Exhibit D.

       57.     In the reservation of rights letter, Allstate provides that, “[w]e are reserving our

right to later deny coverage obligation and assert a defense of no coverage under the policy because

you have failed to cooperate with the investigation of this claim,” and noted pertinent Policy

language providing that “an insured person must cooperate with us in the investigation, settlement

and defense of any claim or lawsuit,” and that Allstate “may also require that person to submit to

examinations under oath.” Ex. D, at 1.

       58.     Allstate received no response to the May 22, 2017 reservation of rights letter.

       59.     Ms. Roberts EUO was then scheduled again, for a third time, to take place on June

13, 2017.

       60.     On June 13, 2017, Ms. Roberts did not appear for her EUO or otherwise provide

Allstate with any communication relating to the EUO.

       61.     As a result of the Insured’s failure to comply with Allstate’s investigation and with

defense counsel retained for handling the arbitration of Dickson/Jean claim, and because it

appeared that the Collision was in fact a staged accident, on June 16, 2017, Allstate issued a denial

letter to Ms. Roberts, which was also sent to her counsel who has not formally withdrawn from his

representation. A copy of Allstate’s denial letter is attached as Exhibit E.

       62.     In the denial letter, Allstate notes explains the basis for its denial as follows:




                                                  9
Case 1:20-cv-00279-WES-LDA Document 1 Filed 06/26/20 Page 10 of 17 PageID #: 10




                You have failed to cooperate with the investigation of this claim.
                We scheduled your examination under oath on 3 occasions. On
                March 8, 2017 you did appear and determined that you wanted to
                speak with your attorney. Your examination under oath was re-
                noticed for April 11, 2017 at which time it was cancelled by Mr.
                Pitts on your behalf. We then re-noticed for June 13, 2017 and you
                did not appear. Our investigation further revealed that the loss did
                not occur as reported there is evidence this was a staged accident
                and the Audi and Mercedes were parked and unoccupied at the time
                of the loss. Our evidence further states that the Audi was not drivable
                and was pushed by the Volkswagen into the parking lot.

 Ex. E, at 1.

        63.     Allstate received no response to the June 16, 2017 denial letter.

                                            THE POLICY

        64.     The Policy, “Allstate Fire and Casualty Insurance Company Auto Policy,” provides

 various coverages to the Insured and, in some cases, third-party claimants, pursuant to the terms,

 conditions, and exclusions set forth therein.

        65.     The Policy provides that, generally, it “shall be governed by the laws of Rhode

 Island.”

        66.     It goes on to provide:

                Exclusions – What is not covered
                We will not pay for those damages which an insured person is
                legally obligated to pay because of:

                ...

                8. bodily injury or property damage which may reasonably be
                   expected to result from the intentional or criminal acts of an
                   insured person or which are in fact intended by an insured
                   person.

        67.     The Policy expressly conditions coverage on the following:

                Assistance And Cooperation
                When we ask, an insured person must cooperate with us in the
                investigation, settlement and defense of any claim or lawsuit. If we



                                                  10
Case 1:20-cv-00279-WES-LDA Document 1 Filed 06/26/20 Page 11 of 17 PageID #: 11




                 ask, that person must also help us obtain payment from anyone who
                 may be joint responsible.

         68.     The Policy also provides the following:

                 What You Must Do If There Is A Loss
                 1. As soon as possible any person making claim must give us
                    written proof of loss. It must include all details reasonably
                    required by us. We have [ ] the right to inspect the damaged
                    property. We may require any person making claim to file with
                    us a sworn proof of loss. We may also require that person to
                    submit examinations under oath.

         69.     As set forth herein, the foregoing Policy language operates to preclude coverage

 for the claims made in the Lawsuits or any coverage sought by Ms. Roberts.

                                               THE LAWSUITS

         70.     There are two primary lawsuits pending against Ms. Roberts as a result of the

 Collision, naming the Insured as the sole defendant.

         The Petschel/Boyd Action

         71.     On January 11, 2019, Ms. Petschel and Mr. Boyd filed two separate, but otherwise

 identical, lawsuits against “Jessica Phillips” in the Rhode Island Superior Court, in and for

 Providence County: 1) PC-2019-0295; and 2) PC-2019-0296, both captioned Boyd, et al., v.

 Phillips.2

         72.     Upon information and belief, “Jessica Phillips” is Ms. Roberts—Allstate’s named

 insured on the Policy.3

         73.     Plaintiffs, Ms. Petschel and Mr. Boyd only filed a return of service in case number

 PC-2019-0296 (the “Petschel/Boyd Action”).


 2
   Allstate notes that, to the extent these suits seek damages as the result of personal injury, they appear to
 be time barred by Gen. Laws 1956 § 9-1-14(b).
 3
   Allstate merely makes this allegation upon information and belief and fully reserves its rights with regard
 to whether “Jessica Phillips” could qualify as an insured under the Policy. Indeed, it is unclear if “Jessica
 Phillips” is an alias of Ms. Roberts or whether there is some other explanation for the names.


                                                      11
Case 1:20-cv-00279-WES-LDA Document 1 Filed 06/26/20 Page 12 of 17 PageID #: 12




         74.    In the Petschel/Boyd Action, the complaint includes allegations that:

                (a)      In paragraph 4, on “December 19, 2016, . . . Boyd, was the operator
                         of motor vehicle owned by . . . Petschel, which was parked in
                         parking lot located at 475 Doric Avenue in Cranston, Rhode Island.”

                (b)      On that date, a “vehicle owned and operated by Defendant, Jessica L.
                         Phillips entered the same parking lot . . ., and Defendant was operating
                         her vehicle in such negligent manner causing it to collide with the front
                         left side of the vehicle.” Compl., at ¶ 5.

                (c)      As a result of the foregoing collision, Ms. Petschel and Mr. Boyd seek
                         damages in an unnamed amount for claimed bodily injury and
                         property damage. Id. ¶¶ 6–7.

         75.    Allstate has provided defense counsel for Ms. Roberts in the Petschel/Boyd Action,

 subject to its denial letter dated June 16, 2017. See Ex. E.

         76.    The Petschel/Boyd Action remains pending and is in the initial discovery phases of

 that action.

         77.    In the Petschel/Boyd Action, the plaintiffs’ filed two motions to compel—one for

 answers to interrogatories and one for requests for production—that were granted by the Court, by

 order entered on January 2, 2020.

         78.    In pertinent part, Ms. Roberts has not cooperated with defense counsel retained by

 Allstate, which resulted in the aforementioned motions to compel being granted.

         79.    Ms. Roberts has not cooperated or assisted Allstate in the defense of the

 Petschel/Boyd Action.

         The Dickson/Jean Action

         80.    On November 5, 2019, Ms. Dickson and Ms. Jean filed an action in in the Rhode

 Island Superior Court, case number PC-2019-10722, captioned Dickson, et al., v. Phillips, naming

 “Jessica L. Phillips” as the sole defendant (the “Dickson/Jean Action”) (collectively, with the

 Petschel/Boyd Action, the “Lawsuits”).



                                                    12
Case 1:20-cv-00279-WES-LDA Document 1 Filed 06/26/20 Page 13 of 17 PageID #: 13




         81.      Upon information and belief, “Jessica L. Phillips” is Ms. Roberts—Allstate’s

 named insured on the Policy.4

         82.      In the Dickson/Jean Action, the complaint includes allegations that:

                  (a)     In paragraph 3, on “December 19, 2016, . . . Dickson, at all times . .
                          . was operating Plaintiff, Tamika Jean's vehicle at or about Doric
                          Avenue, Cranston, Rhode Island.”

                  (b)     On that same date, “Jessica L. Phillips, Alias negligently operated
                          her vehicle into collision with Plaintiff's vehicle,” allegedly causing
                          bodily injury and property damage as a result of same.

         83.      The Dickson/Jean Action remains pending and no action has been taken in that case

 since an Affidavit of Compliance, with regard to service, was filed on December 30, 2019.

         84.      Prior to initiating suit, Ms. Dickson and Ms. Jean made a claim against Ms. Roberts,

 for which Allstate provided representation through the non-binding arbitration process, subject to

 its denial letter dated June 16, 2017. See Ex. E.

         85.      The Insured did not cooperate with defense counsel appointed by Allstate during

 the aforementioned arbitration process.

         86.      As set forth herein, Allstate has no duty to defend or indemnify Ms. Roberts based

 on either her failure to cooperate with Allstate—including her failure to appear for her EUO—or

 because the underlying Collision was staged and, therefore, reasonably expected or intended from

 Ms. Roberts’ point of view.

         87.      Allstate has an interest, legal or equitable, as to its rights and obligations under the

 Policy, as Allstate continues to incur expense to defend Ms. Roberts in the Lawsuits and faces




 4
   Again, as with the Petschel/Boyd Action, Allstate merely makes this allegation upon information and
 belief and fully reserves its rights with regard to whether “Jessica L. Phillips” could qualify as an insured
 under the Policy. Indeed, it is unclear if “Jessica L. Phillips” is an alias of Ms. Roberts or whether there is
 some other explanation for the names.


                                                       13
Case 1:20-cv-00279-WES-LDA Document 1 Filed 06/26/20 Page 14 of 17 PageID #: 14




 potential demands for settlement, without knowing its obligations under the Policy to defend

 and/or indemnify the Insured.

        88.     There is an actual bona fide and substantial question or issue in dispute, or

 substantial uncertainty of legal obligations, which requires a decision by this Court to determine

 the rights and obligations between the parties to this Declaratory Judgment action as to Allstate’s

 obligations under the Policy in connection with the Lawsuits.

        89.     All persons having an interest in the subject matter of this Declaratory Judgment

 action are made parties to this Action and/or have been given reasonable notice of this Action.

       COUNT ONE – DECLARATORY JUDGMENT – FAILURE TO COOPERATE

        90.     Paragraphs 1 through 89, above, are incorporated as paragraphs 1–89 of the

 Complaint, as if fully set forth herein.

        91.     The Policy expressly provides that the Insured must “cooperate with us in the

 investigation, settlement and defense of any claim or lawsuit” and Allstate may “require that

 person to submit examinations under oath.”

        92.     The Rhode Island Supreme Court has consistently recognized that a cooperation

 provision is “not a covenant but a condition which if not complied with gives the insurer the right

 to terminate the policy.” Marley v. Bankers' Indemnity Insurance Co., 53 R.I. 289, 292, 166 A.

 350, 351 (1933).

        93.     The Supreme Court has further observed that “[i]t is quite apparent that if the

 insurer is to prepare an adequate defense in cases of contested liability or make a just settlement,

 it must have from the insured a complete and truthful statement of the facts made in a spirit of co-

 operation and helpfulness by the insured, who is in many cases at least, the only source of




                                                 14
Case 1:20-cv-00279-WES-LDA Document 1 Filed 06/26/20 Page 15 of 17 PageID #: 15




 information available to the insurer.” Ciaccio v. Norfolk & Dedham Mut. Fire Ins. Co., 90 R.I.

 379, 383, 158 A.2d 277, 279–80 (1960).

         94.      Here, the Insured has, time-and-again, failed to comply or otherwise cooperate with

 Allstate or defense counsel retained by Allstate, which is evidenced by, but not necessarily limited

 to, the following:

                  (a)    the Insured’s failure to comply with Allstate’s January 31, 2017 request for
                         information relating to certain Uber and telephone account histories from
                         December 2016;

                  (b)    the Insured’s repeated failure to appear for an EUO;

                  (c)    the Insured’s failure to cooperate with defense counsel appointed by
                         Allstate or otherwise participate in the defense of the pre-suit arbitration of
                         the Dickson/Jean Action; and

                  (d)    the Insured’s failure to cooperate with defense counsel appointed by
                         Allstate or otherwise participate in the defense of the Petschel/Boyd Action.

         95.      The Insured has prejudiced Allstate by the Insured’s failure to cooperate with

 Allstate and defense counsel, including an inability to complete its investigation of the Collision

 which included indicia of fraud, and an inability to maintain a complete defense of the Lawsuits.

 See, e.g., id.

         96.      As a result of the Insured’s repeated failure to cooperate, Allstate is entitled to a

 declaratory judgment that is owes no obligations under the subject Policy for the claims made in

 the Lawsuits or by the Insured.

         97.      Rhode Island courts have granted declaratory relief under similar circumstances.

 See, e.g., Surabian v. Allstate Ins. Co., No. C.A. NO. 73-2564, 1977 WL 186340, at *3 (R.I. Super.

 Mar. 2, 1977) (Lagueux, J.) (holding that Allstate had no duty to defend—and axiomatically no

 duty to indemnify—based on the insured’s “fail[ure] to cooperate with the insurer in the defense

 of the civil suit”).



                                                   15
Case 1:20-cv-00279-WES-LDA Document 1 Filed 06/26/20 Page 16 of 17 PageID #: 16




         98.     Based on the foregoing, Allstate is entitled to a declaration that it has no duty to

 defend or indemnify the Insured, or any third-party, for any losses claimed as a result of, or arising

 out of, the Collision based on the Insured’s repeated and complete noncooperation.

      COUNT TWO – DECLARATORY JUDGMENT – INTENTIONAL CONDUCT
                            EXLCUSION

         99.     Paragraphs 1 through 98, above, are incorporated as paragraphs 1–98 of Count

 Two, as if fully set forth herein.

         100.    The Policy expressly excludes any coverage for any “bodily injury or property

 damage which may reasonably be expected to result from the intentional or criminal acts of an

 insured person or which are in fact intended by an insured person.”

         101.    The evidence will establish that the Collision was not an accident, but, rather an

 intentionally staged crash in an attempt to create coverage—and thereby a windfall—to the parties

 for various damages that would otherwise not be covered by the Policy.

         102.    Because a staged accident is an “intentional” and “criminal” act, the Policy

 exclusion operates to exclude coverage for the Collision.

         103.    Courts have consistently held that there can be no coverage for a loss that is the

 result of a staged accident. See, e.g., Glob. Liberty Ins. Co. of New York v. Eveillard, 171 A.D.3d

 749, 751, 96 N.Y.S.3d 646, 648 (N.Y. App. Div. 2019) (“‘an intentional and staged collision

 caused in the furtherance of an insurance fraud scheme is not a covered accident under a policy of

 insurance’” (quoting Progressive Advanced Ins. Co. v. McAdam, 139 A.D.3d 691, 692, 32

 N.Y.S.3d 191, 192 (N.Y. App. Div. 2016))). See also Allstate Ins. Co. v. Lopez, 325 N.J. Super.

 268, 738 A.2d 987 (N.J. Super. Ct. 1999) (holding that an auto policy was void ab initio as to the

 purported insured and to victims who made misrepresentations and participated in the conspiracy




                                                  16
Case 1:20-cv-00279-WES-LDA Document 1 Filed 06/26/20 Page 17 of 17 PageID #: 17




 to create a staged accident and the policy provided no coverage to victims for injuries caused by

 staged accidents).

            104.   Here, because the Collision was a staged accident, Allstate has no responsibility to

 provide coverage for any claims arising out of the Collision, including the Lawsuits.

            105.   As a result, Allstate is entitled to a declaratory judgment stating that it has no duty

 to defend and, likewise, no duty to indemnify, because the Collision was a staged accident, which

 was intentional and/or criminal and relieved Allstate of any obligations under the Policy.

            WHEREFORE, Plaintiff respectfully requests that this Honorable Court:

            A.     Enter judgment against the Defendants and order that Plaintiff has no obligations
                   under the subject Policy with regard to the Collision, including the duty to defend
                   and the duty to indemnify; and

            B.     Grant such further relief as may be equitable and just.

                                                JURY DEMAND

            In accordance with Fed. R. Civ. P. 38(b)(1), Plaintiff demands a jury trial on all claims so

 triable.

                                                  Respectfully submitted,

                                                  ALLSTATE FIRE AND CAS. INS. CO.,

                                                  By its attorneys,

                                                   /s/ Daniel F. Sullivan                   .
                                                  Daniel F. Sullivan (#8169)
                                                  Wm Maxwell Daley (#9477)
                                                  ROBINSON & COLE LLP
                                                  One Financial Plaza, 14th Floor
                                                  Providence, RI 02903
                                                  Tel: (401) 709-3300
                                                  Fax: (401) 709-3399
                                                  dsullivan@rc.com
 Dated: June 26, 2020                             wdaley@rc.com




                                                     17
